Citation Nr: 1312327	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-44 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for defective visual acuity (diagnosed as hyperopia) and, if so, whether service connection for a bilateral eye disorder, to include hyperopia, meibomitis, and dry eye syndrome, is warranted. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran had military service from July 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Subsequently, jurisdiction over the case was transferred to the RO in Salem-Winston, North Carolina.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Board notes that relevant VA outpatient treatment records were added to the Veteran's Virtual VA claims file after the issuance of the most recent supplemental statement of the case in September 2011.  In addition, in December 2012, the Veteran submitted a lay statement and several newspaper articles addressing eye conditions without a waiver of agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2012).  As the Board's decision to reopen the Veteran's claim is completely favorable, no prejudice results to him in the Board's consideration of such evidence.  Moreover, as the reopened claim is being remanded for other action, on remand, the AOJ will have the opportunity to review the additional evidence in the readjudication of the Veteran's claim.  See 38 C.F.R. § 19.31.

The Board recognizes that the Veteran has claimed entitlement to service connection for a bilateral eye disorder.  His original claim for service connection for defective visual acuity (diagnosed as hyperopia) was previously denied in a January 1984 rating decision.  However, since such time, the record shows additional diagnoses of meibomitis and dry eye syndrome.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit  has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for defective visual acuity (diagnosed as hyperopia).  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for defective visual acuity (diagnosed as hyperopia) pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a bilateral eye disorder, to include hyperopia, meibomitis, and dry eye syndrome.

The merits of the issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Entitlement to service connection for defective visual acuity (diagnosed as hyperopia) was initially denied in a January 1984 rating decision.  The Veteran did not appeal the decision and new and material evidence was not received within one year of the issuance of the rating decision.

2.  Evidence added to the record since the final August 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for defective visual acuity (diagnosed as hyperopia).


CONCLUSIONS OF LAW

1. The January 1984 rating decision that denied the Veteran's claim of entitlement to service connection for defective visual acuity (diagnosed as hyperopia) is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for defective visual acuity (diagnosed as hyperopia).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for defective visual acuity (diagnosed as hyperopia) is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue, is deferred pending additional development consistent with the VCAA.

The Veteran currently claims that his vision problems, variously diagnosed as hyperopia, dry eye syndrome, and/or meibomitis, are related to service.  He essentially contends that his eyes were injured in the course of performing various military duties without the benefit of eye protection.  In a recently submitted statement, he reported that he has been suffering from chronic dry eye along with hyperopia since service. See, generally, VA Form 9, September 2011. 

By way of background, the Veteran's claim of entitlement to service connection for decreased visual acuity, diagnosed as hyperopia, was initially denied in a January 1984 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs), which showed that he was fitted with corrective lenses for hyperopia (i.e., farsightedness) in March 1977; objectively, external and internal examination of the eyes was within normal limits.  He was seen on follow-up complaining that his glasses were ill-fitting and causing pain.  An August 1975 Report of Medical History report reflects that the Veteran checked "yes" as to having eye trouble; no other specific findings or complaints were noted.  On separation examination in July 1977, clinical evaluation of the Veteran's eyes was normal.  The STRs do not contain any other complaints or findings of an eye condition or eye injury.  

Based on the foregoing, the RO denied the Veteran's claim on the basis that, while a hyperopia diagnosis was noted during service, such disability was considered to be a congenital or development defect.  Accordingly, the RO denied the Veteran's claim of service connection. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The Veteran was notified of the RO's decision and his appellate rights in January 1984.  However, no further communication regarding his claim of entitlement to service connection for an eye disability was received until July 2009, when VA received the Veteran's application to reopen his claim of service connection for impaired eye sight.  Moreover, while a March 1984 VA examination report was received within one year of the issuance of the January 1984 rating decision, such is not considered new and material to the instant claim as it does not address the Veteran's eyes.  Rather, such pertained to the evaluation of the Veteran's right pyelolithotomy.  Therefore, as the newly received examination report does not address the Veteran's eyes, it is not new and material.  38 C.F.R. § 3.156(b); Bond, supra.  Therefore, the January 1984 rating decision is final. 38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, copies of the Veteran's service treatment records were received since the January 1984 rating decision; however, as such are duplicative of those of record at the time of the decision, they fall outside of the scope of 38 C.F.R. § 3.156(c).  Additionally, while service personnel records were associated with the claims file after the January 1984 rating decision, such do not address the Veteran's eyes and thus are not relevant.  Moreover, while they offer greater detail surrounding the Veteran's job duties during his service, such information was of record via his DD 214 at the time of the January 1984 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

As noted, the Veteran submitted an application to reopen a claim of service connection for a "bilateral vision problem" in July 2009, which is the basis of the current appeal.  The Board will proceed to determine whether the Veteran has submitted new and material evidence sufficient to reopen his claim since the final January 1984 rating decision. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance. Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).    

As discussed above, at the time of the final rating decision in January 1984, the evidence reflected that the Veteran was treated for hyperopia/visual acuity problems in-service.  Again, congenital or developmental defects, including refractive error of the eye, are not disease or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  Hyperopia, more commonly known as farsightedness, is defined as an error of refraction.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. (Emphasis added).  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Since the final rating decision in January 1984, the evidence received into the record includes private treatment records, VA outpatient treatment records dated from 1999 to 2012, and statements from the Veteran in support of his claim.  

With respect to the VA treatment records dated from 1999 to 2012, they are summarized as follows: in June 2003, the Veteran reported experiencing decreased reading vision; in July 2010, the Veteran received a prescription for lubricating eye drops and artificial tears; in November 2011, the Veteran reported a long history of dry eyes with blurry/burning vision, especially after reading or driving for long periods of time; also, in November 2011, he was diagnosed with dry eye syndrome secondary to meibomitis (i.e., inflammation of the meibomian glands).  The VA treatment records further indicate that the Veteran was to be scheduled for an upcoming eye examination, however, as noted above VA outpatient treatment records contained in the Virtual VA claims file are only current through March 2012.  

With respect to the Veteran's statements in support of his claim, in his October 2010 VA Form 9, he stated that he believed his hyperopia was "aggravated" by in-service injuries to the eyes.  He cited to over-use of his eyes in his capacity as a Supply Clerk.  In a subsequent statement, the Veteran again reported that he sustained injuries to the eyes during service and that his eye condition "has lasted over 36 years." See Statement from Veteran, September 2011.  He explained that he was not afforded safety glasses in his capacity as a Vulcan System Mechanic and that his "duty MOS" contributed to the claimed eye injuries.  Lastly, the Veteran explained that he had "dry eyes along with hyperopia in the military and only eye glasses were prescribed," as there was no testing done at that time for dry eye.  In sum, the Veteran clearly indicated that he had experienced vision problems, to include hyperopia/farsightedness and dry eye, during service (and as a result of eye injuries) and continuously since service. 

In this regard, the Board notes that the Veteran is competent to report a continuity of observable symptoms during and since service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, for the purposes of reopening the claim, his statements are presumed credible.

The VA treatment records outlined above were not associated with the record at the time of the last final rating decision in January 1984, and therefore, are new.  Additionally, such show additional eye diagnoses of dry eye syndrome and meibomitis.  Moreover, when considered in light of the Veteran's competent, non-duplicative, and presumed credible statements regarding his in-service duties and related injuries to the eyes; his competent and presumed credible statements regarding various eye symptoms during and since service; and his assertions that his hyperopia was possibility affected by a superimposed disease (dry eye syndrome) or injury (MOS duties) which created additional disability; the Board finds that such evidence is also material.  Accordingly, the issue of entitlement to service connection for defective visual acuity (diagnosed as hyperopia) is reopened. 38 U.S.C.A. § 5108; Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for defective visual acuity (diagnosed as hyperopia) is reopened.  


REMAND

The Veteran is seeking service connection for a bilateral eye disorder, to include hyperopia, meibomitis, and dry eye syndrome.  Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim therein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Again, the Veteran primarily contends that his eye conditions stem from exposure to various in-service eye "injuries" (i.e., overuse and injuries associated with his MOS duties without the use of eye protection).  Alternatively, he asserts that the diagnosed hyperopia (a congenital/developmental defect) was subjected to a superimposed disease (e.g., dry eye syndrome or meibomitis) or injuries (described above) in-service, which created additional disability. 

With respect to hyperopia in particular, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, hyperopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. 
§ 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's service treatment records reveal that he had 20/20 vision, bilaterally, in July 1973 at service entrance.  On the contemporaneous Report of Medial History the Veteran checked "no" at to eye problems and indicated that he had vision in both eyes and did not wear glasses.  On his August 1975 Report of Medial History (for Airborne school), the Veteran checked "yes" at to eye problems.  In March 1977, the Veteran presented with complaints of eye pain due to ineffective reading glasses.  He was diagnosed with hyperopia at that time.  Separation examination was negative for eye defects or complaints.  However, as noted above, the Veteran has competently stated that he had vision problems, to include dry eye, during and continuously since service.   The Veteran's post service treatment records reflect diagnoses of and treatment for decreased vision, hyperopia, dry eye syndrome, and meibomitis.  

As there is evidence of in-service incurrence of a loss of visual acuity with current diagnoses of eye disorders, and because the Veteran contends, to some extent, that his current eye disability was caused by a superimposed disease/injury to his eyes which occurred during service, the AOJ should schedule the Veteran for a VA examination addressing the etiology of any current eye disorder. McLendon, 20 Vet. App. at 83.   

Additionally, a remand is necessary in order to obtain outstanding treatment records.  As indicated previously, VA treatment records dated in November 2011 indicate that the Veteran was to be scheduled for an upcoming eye examination, however, such is not of record.  Furthermore, VA records are current only through March 2012.  Moreover, the record reflects that the Veteran has, at times, sought private treatment.  Therefore, on remand, the Veteran also should be given an opportunity to identify any healthcare provider who treated him for his bilateral eye disorder.  After securing any necessary authorization from him, all identified treatment records, to include VA treatment records from the Fayetteville and Durham, North Carolina, VA facilities dated from March 2012 to the present, should be obtained for consideration in his appeal.

Finally, upon readjudication of the Veteran's reopened claim, the AOJ should consider the entirety of the evidence of record, to include all evidence received since the issuance of the September 2011 supplemental statement of the case.  38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran also should be given an opportunity to identify any healthcare provider who treated him for his bilateral eye disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Fayetteville and Durham, North Carolina, VA facilities dated from March 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. After the above development has been accomplished, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of the Veteran's bilateral eye disorder.  The claims folder must be made available to the examiner in conjunction with the examination. Conduct any diagnostic examinations required to respond to the Remand questions.  The examiner should review the full record, to include the Veteran's in-service diagnosis of hyperopia, relevant post-service treatment records, and the Veteran's lay statements regarding incurrence and continuity of symptomatology.  Thereafter, the examiner should address the following inquiries. 

(A)  The examiner should identify all current diagnoses of the Veteran's eyes.

(B)  For any refractive error diagnosed, to include hyperopia, the examiner should offer an opinion as to whether it is at least as likely as not that such was subject to a superimposed injury during service that resulted in additional disability.

(C)  For each eye disorder other than a refractive error diagnosed, to include dry eye syndrome and meibomitis, the examiner should offer an opinion as to whether such eye disorder(s) is at least as likely as not related to the Veteran's military service.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the September 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


